DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cashing” in claim 2 is used by the claim to mean “cacheing,” while the accepted meaning is “to receive money.” The term is indefinite because the specification does not clearly redefine the term.
The term “high-quality” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “high-quality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “medium-quality” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “medium-quality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ugur et al. (US 20180007395 A1).
Regarding Claim 1, Ugur et al. teaches a method for receiving an image by a plenoptic terminal (Abstract; Paragraphs 68-69), the method comprising:
receiving, from a plenoptic server, a high-quality image stream of a first viewpoint (Paragraph 321; the switch-from view is taught as having a higher quality image than the switch-to view);
requesting, from the plenoptic server, information on a second viewpoint to be shifted when a user's view is shifted, and requesting, from an edge server, a medium-quality image stream of the shifted second viewpoint (Paragraph 321; Paragraph 362; teaches that multiple viewpoints may be stored at differing qualities on one server or across multiple servers);
receiving, from the edge server, the medium-quality image stream of the second viewpoint and playing the received medium-quality image stream (Paragraphs 321-325); and
receiving the information on the second viewpoint and subsequently playing a high-quality image stream of the second viewpoint received from the plenoptic server (Paragraphs 321-327; Paragraphs 333-336).
Regarding Claim 2, Ugur et al. teaches a method for transmitting an image by a plenoptic server (Abstract; Paragraphs 68-69), the method comprising:
transmitting, to a plenoptic terminal, a high-quality image stream of a first viewpoint and cashing a medium-quality image stream of the first viewpoint to an edge server (Paragraph 321; the switch-from view is taught as having a higher quality image than the switch-to view);
receiving, after a user's view is shifted, a request of information on a second viewpoint to be shifted transmitted from the plenoptic terminal and providing a high-quality image stream of the second viewpoint to the plenoptic terminal (Paragraph 321; Paragraph 362; teaches that multiple viewpoints may be stored at differing qualities on one server or across multiple servers); and
cashing a shifted medium-quality image stream of the second viewpoint to the edge server (Paragraphs 321-327; Paragraphs 333-336).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483